Simmons, Justice.
The plaintiff in error (the claimant) insisted on but one ground of tbe motion for a new trial, to wit, tbat “tbe court erred in refusing to dismiss the levy on tbe ground tbat tbe same was too uncertain, indefinite and vague.” Tbe entry of levy was as follows:
“ Georgia, Marion county. I have this day levied the within fi. fa. on the life estate of D. Y. Belk, one of the defendants, in lots of land numbers 103, 104, 105 and 120 in the 4th district of said county, all that portion of said lots lying and being south of the road leading from Brantley, said county, by way of. New Providence Baptist church and the residence of B. A. Story, late of said county, deceased, to Tazwell in said county, and as the property of D. Y. Belk; tenant in possession notified in terms of the law. This December 12th, 1884.”
We do not think that tbe court erred in refusing to dismiss tbe levy on tbe ground of uncertainty. Tbe interest of tbe defendant, tbe county, tbe number of tbe district and tbe numbers of tbe lots are set out in tbe entry, and tbe land is described as being “ all tbat *240portion of said lots lying and being south ” of a certain road, the description of which road seems to be sufficiently definite. We think that under this levy the land might be readily identified and the purchaser put m possession. 12 Ga. 440; 59 Ga. 711, 850; 64 Ga. 677; 66 Ga. 758; 68 Ga. 158; 78 Ga. 539.
Judgment affirmed.